Putnam J.
delivered the opinion of the Court. We are all satisfied that the ruling of the chief justice was correct. Where there has been a mixed possession, the party who proves a title shall prevail. The question was whether the locus in quo was part and parcel of the land conveyed by Simeon Ellis to the grantee under whom the plaintiff claims. It was described as a garden. It was proved that Ellis owned and occupied the land which the plaintiff bought; and likewise the *174estate claimed by defendant, which consisted of a house and land conveyed by Ellis to the town of Nantucket, and by the town to the defendant. And the jury, as we understand from the report of the judge and the argument for the defendant, found that the garden which the plaintiff bought did not contain the locus, but that this place was appurtenant to the house and conveyed by Ellis to the town, and by the town to the defendant.
The plaintiff has no right to meddle with the conveyancing between Ellis and the town, and between the town and the defendant. If there were any errors or interlineations which might affect the parties to the conveyancing, they and they only, and not strangers, are at liberty to question them.
But we are entirely satisfied, that the supposed interlineation of the words “ with the pump and well of water,” in the deed from Ellis to the town, was an immaterial alteration. For the land was sufficiently' described by metes and bounds. The locus was occupied with the house ; it was inclosed by a fence on three sides and by the bouse on the other side ; and by operation of law the deed passed all the buildings upon it and all the works below' the surface, unless it contained some exception which would take the subject matter excepted out of the legal operation of the deed. No such exception is made. It was, therefore, perfectly immaterial to interline the words about the well; as it would have been to have interlined words about a shed, or out-house, which stood upon the granted premises.
Besides, the plaintiff (as before intimated) does not claim any part of the land embraced in the deed under which the defendant claims. And the town makes no objection against the defendant’s right to the estate. The town is content that the defendant should occupy as he has done ; and it is merely gratuitous for the plaintiff to interfere in a matter in which he has no concern, and to prove that as between the town and the defendant there has been something added to the conveyancing between them, which would materially affect it. It is not the plaintiff’s affair. He must be contented to keep all that his deed conveys to him. He is to have the garden, and leave the defendant to have the rest of the estate.
The judgment is to be for the defendant, according to the verdict